Title: From George Washington to William M. Betts, 25 September 1780
From: Washington, George
To: Betts, William M.


                        
                            
                            Sir
                            Head qrs Robinson’s House Sepr 25. 1780 1/2 after 7 O Clock P.M.
                        
                        It is my wish from some matters which have just occurred, to call the Militia employed in cutting Wood to
                            Fish Kill, where they will receive further orders. The inclosed is to the Officer who commands the Detachment, on the
                            subject, which You will forward by Express. I am Sir Yr Most Obed. St

                    